CAROL M. HANSEN, C.J.,
dissenting:
T1 The majority's opinion takes a four-year-old child away from the only mother she has ever known. The law does not require this result.
T2 The majority acknowledges the language of 10 0.8.8upp.1998 § 7508-1.1 is subject to conflicting interpretations, yet characterizes its chosen interpretation as "strict construction." Under a strict construction standard, however, in order to support the majority's interpretation, the statute would have to provide one and only one unmarried person may adopt a child. It does not so state; instead, Subsection 3 grants eligibility to both Wife and Husband. Therefore, the statute does not prevent the trial court from *886allowing both Wife and Husband to adopt M.C.D. x
x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x
x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x
x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x x
x x x x x x x x x x x x